Citation Nr: 1750962	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran presented testimonial evidence at a Board hearing held via videoconferencing equipment before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he currently suffers from PTSD related to his 14 months of service in the Republic of Vietnam during the Vietnam War, wherein he experienced events involving fear of hostile military or terrorist activity and regular fear of incoming enemy fire and death.

The Veteran's service personnel records document that he served as a Hercules missile crewman and in a capacity delivering supplies during his confirmed service in Vietnam.  Given his consistent reports concerning his in-service experiences as well as their consistency with the circumstances of his service, the Board finds no reason to doubt the credibility of such reports.

VA and private medical records from the relevant appeal period demonstrate that the Veteran suffers from an acquired psychiatric disorder.  Questions remain concerning whether the Veteran's symptoms meet the DSM diagnostic criteria for PTSD and also whether the Veteran's current acquired psychiatric disorder is causally related to his in-service experiences.

The Veteran was provided with a VA psychiatric examination in connection with this claim for service connection in February 2012.  The examiner opined that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria, finding that the Veteran's symptom presentation did not fully meet criteria B, C, or D.  He concluded that because the Veteran's symptoms did not meet the diagnostic criteria, they were not caused or the result of his military service or fear of hostile military or terrorist activity.  A clarifying VA medical opinion was provided in January 2013, wherein the examiner concluded that "there is no evidence available that relates the Veteran's history of dysthymic disorder or other depression with his military service."  The examiner noted that a May 2003 VA mental health treatment record indicted that the Veteran was experiencing stress related to having been terminated from his job and that when seen for the VA examination in February 2012, the Veteran was experiencing significant psychosocial stress including unemployment, financial difficulties, his spouse's significant continuing medical problems, a strained relationship with his spouse, and his pet's imminent death due to illness.  The January 2013 opinion states that the etiology of the depressive disorder appears to be multifactorial and correlates with adverse life experiences, but again stated there was no evidence relating the Veteran's depression to an event or his time in the military.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In a September 2011 letter, the Veteran's prior counselor stated that she believed the Veteran's responses to stressors are negatively impacted by his historical service experiences, as they mirrored typical responses associated with persons suffering from PTSD, noted to include a tendency to avoid thoughts, feelings, or conversations which he associated with emotionally charged incidents or conflicts, occasional inability to recall important aspects of perceived traumatic incidents, and presentation as detached from others with little interest in relationships or activities when they were integral to those prior traumatic experiences.  She also noted that the Veteran displayed a restricted range of emotions, was frequently unable to identify emotions when relating to conflictual incidents, and struggled to conceptualize the future or make concrete future plans.  The Veteran's spouse provided a statement in July 2011 describing the Veteran's difficulties functioning in employment situations, relating to others, and getting easily overwhelmed, all dating back to 1972, also stating that the Veteran used substances such as alcohol since separating from service in 1972 in order to cope.  The Veteran also screened positive for PTSD in cursory questioning at VA appointments.  The VA examiner's statement that there is no evidence relating the Veteran's depression/dysthymic disorder or psychiatric symptoms to service is therefore factually incorrect, and his conclusion based on such inaccurate factual premise is of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Additional evidence has also been associated with the record since the January 2013 VA addendum opinion.  The Veteran submitted a statement indicating that his "[m]ind has gone back to Vietnam every day since 1971.  The Veteran also submitted a private mental status examination report in January 2014 wherein the physician found that the Veteran was "clearly suffering from PTSD" which more likely as not is due to his combat experiences in Vietnam.  As this evidence was not available, and therefore not considered by the VA examiner in his review and in rendering his opinion, remand is found needed for a supplemental VA medical opinion regarding the etiology of the Veteran's depression/dysthymic disorder and to clarify whether the Veteran suffers from a disorder which meets the diagnostic criteria for PTSD under the DSM IV or V.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).     

In finding that further development, including a supplemental VA medical opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).  Specifically, although a private positive nexus opinion has been submitted, and the physician stated that all pertinent medical records had been reviewed, the report itself does not demonstrate consideration of the VA mental health treatment records throughout the appeal period.  Such records are largely devoid of any mentioned of the Veteran's military experiences as relates to his psychiatric symptoms, and instead focus more on stressors including strained marital relations, his wife's chronic illness and eventual death, lack of employment, and financial difficulties.  As it is unclear whether such evidence was reviewed and considered in the formulation of the positive nexus opinion provided, the probative value of this evidence is also diminished. 

Therefore, although the Board regrets any additional delay, further development is found warranted in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records, including those from April 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  After completing the above and associating any responsive records with the claims file, refer the Veteran's claims file to a suitably qualified mental health professional ("reviewer") for a supplemental medical opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder(s). The reviewer must be given full access to the Veteran's complete VA claims file, including a copy of this remand, and the Veteran's electronic records for review (including but not limited to those in both Virtual VA and VBMS, as VVA contains VA treatment records that have not been added to the VBMS file); the reviewer must specifically note on the report whether these were reviewed in connection with providing this supplemental medical opinion.  

If, after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then address the following:

A.  Provide a diagnosis for any acquired psychiatric disorder present at any time during the relevant appeal period (April 2011 to present).  

The reviewer should specifically confirm or rule out a diagnosis of PTSD.  If the Veteran's symptom presentation does not meet the DSM IV or V diagnostic criteria for PTSD, the reviewer should explain with specificity in what way the symptoms are deficient for such a diagnosis.  The reviewer's attention is directed to various VA treatment records documenting diagnoses of dysthymic disorder, NOS and major depression.

B.  For any diagnosis identified above, please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability is caused or aggravated by the Veteran's military experiences during his deployment in the Republic of Vietnam during the Vietnam War.  

i.  In providing a response to the above, the reviewer must review and discuss the conflicting medical evidence of record, reconciling such opinions where possible.  Such includes the following:

a.  A September 2011 letter from the Veteran's prior counselor, in which she stated her belief that the Veteran's "responses to stressors were negatively impacted by his historical Service experiences, as he mirrored typical responses associated with persons suffering from PTSD;"

b.  A  February 2012 VA examination report finding that the Veteran's symptoms do not meet the diagnostic criteria for a diagnosis of PTSD and were therefore not caused by or the result of military service or fear of hospital military or terrorist activity;

c.  A January 2013 supplemental VA medical opinion finding no evidence relating the Veteran's history of dysthymic disorder or other depression with military service, with the examiner concluding that the etiology of the depressive disorder was multifactorial and correlates with adverse life experiences (including psychosocial stress including termination from job, financial difficulties, spouse's continuing medical problems and their strained relationship, and his dog's imminent death due to illness, and;

d.  A January 2014 private mental status examination recording newly-described symptoms regarding the Veteran's re-experiencing of his in-service stressors and overall symptomology, with the physician concluding that the Veteran suffers from PTSD more likely than not related to combat experiences in Vietnam. 

ii.  The reviewer's attention is directed to a July 2011 statement from the Veteran's spouse and various reports by the Veteran that his difficulties coping with anxiety/stress and with drinking began during or shortly following his separation from military service in 1972.

iii.  The reviewer is asked to comment on the significance, if any, of the dearth of complaints or discussion of the Veteran's reported in-service stressors within the Veteran's VA mental health treatment records, or discussion of how his psychiatric symptoms might relate to service; with the records largely linking his psychiatric symptoms with more-current psychosocial stressors (e.g. marital strain, illness/death of spouse, financial difficulties, unemployment).   

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

The reviewer should consider the full evidence of record, and not limit their review to the specific evidence highlighted by the Board in these remand instructions.

The reviewer must include in the medical report the rationale for any opinion expressed, along with citation to specific evidence in the claims file and relevant medical treatise evidence as necessary.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, review the requested medical opinion to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

4.  After completing all the above, conduct any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD due to stressors involving fear of hostile military or terrorist activity.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




